     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA

12
        Chris Langer,                           Case No.
13
                  Plaintiff,
14                                              Complaint For Damages And
          v.                                    Injunctive Relief For Violations
15                                              Of: American’s With Disabilities
        Botach Management LLC, a                Act; Unruh Civil Rights Act
16      California Limited Liability
        Company;
17      David Meyer LLC, a California
        Limited Liability Company; and
18      Does 1-10,
19                Defendants.
20
21          Plaintiff Chris Langer complains of Botach Management LLC, a
22    California Limited Liability Company; David Meyer LLC, a California Limited
23    Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
24
25      PARTIES:
26      1. Plaintiff is a California resident with physical disabilities. He is a
27    paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
28    specially equipped van with a ramp that deploys out of the passenger side of


                                            1

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 2 of 7 Page ID #:2




 1    his van and he has a Disabled Person Parking Placard issued to him by the State
 2    of California.
 3      2. Defendant Botach Management LLC owned the real property located at
 4    or about 6110 W. Pico Blvd., Los Angeles, California, in May 2019.
 5      3. Defendant Botach Management LLC owns the real property located at
 6    or about 6110 W. Pico Blvd., Los Angeles, California, currently.
 7      4. Defendant David Meyer LLC owned David Meyer Showroom located at
 8    or about 6110 W. Pico Blvd., Los Angeles, California, in May 2019.
 9      5. Defendant David Meyer LLC owns David Meyer Showroom located at
10    or about 6110 W. Pico Blvd., Los Angeles, California, currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12    capacities, their ownership connection to the property and business, or their
13    relative responsibilities in causing the access violations herein complained of,
14    and alleges a joint venture and common enterprise by all such Defendants.
15    Plaintiff is informed and believes that each of the Defendants herein,
16    including Does 1 through 10, inclusive, is responsible in some capacity for the
17    events herein alleged, or is a necessary party for obtaining appropriate relief.
18    Plaintiff will seek leave to amend when the true names, capacities,
19    connections, and responsibilities of the Defendants and Does 1 through 10,
20    inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
27    of action, arising from the same nucleus of operative facts and arising out of
28    the same transactions, is also brought under California’s Unruh Civil Rights


                                             2

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 3 of 7 Page ID #:3




 1    Act, which act expressly incorporates the Americans with Disabilities Act.
 2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3    founded on the fact that the real property which is the subject of this action is
 4    located in this district and that Plaintiff's cause of action arose in this district.
 5
 6      FACTUAL ALLEGATIONS:
 7      10. Plaintiff went to David Meyer Showroom in May 2019 with the
 8    intention to avail himself of its items to assess the business for compliance with
 9    the disability access laws.
10      11. David Meyer Showroom is a facility open to the public, a place of public
11    accommodation, and a business establishment.
12      12. Parking spaces are one of the facilities, privileges, and advantages
13    offered by Defendants to patrons of David Meyer Showroom.
14      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15    to provide accessible parking.
16      14. Currently, the defendants fail to provide accessible parking.
17      15. Plaintiff personally encountered this barrier.
18      16. By failing to provide accessible parking, the defendants denied the
19    plaintiff full and equal access.
20      17. The lack of accessible parking created difficulty and discomfort for the
21    Plaintiff.
22      18. Paths of travel are another one of the facilities, privileges, and
23    advantages offered by Defendants to patrons of David Meyer Showroom.
24      19. Even though the plaintiff did not confront the barrier, the defendants
25    fail to provide accessible paths of travel.
26      20. The defendants have failed to maintain in working and useable
27    conditions those features required to provide ready access to persons with
28    disabilities.


                                                3

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 4 of 7 Page ID #:4




 1      21. The barriers identified above are easily removed without much
 2    difficulty or expense. They are the types of barriers identified by the
 3    Department of Justice as presumably readily achievable to remove and, in fact,
 4    these barriers are readily achievable to remove. Moreover, there are numerous
 5    alternative accommodations that could be made to provide a greater level of
 6    access if complete removal were not achievable.
 7      22. Plaintiff will return to David Meyer Showroom to avail himself of its
 8    items and to determine compliance with the disability access laws once it is
 9    represented to him that David Meyer Showroom and its facilities are
10    accessible. Plaintiff is currently deterred from doing so because of his
11    knowledge of the existing barriers and his uncertainty about the existence of
12    yet other barriers on the site. If the barriers are not removed, the plaintiff will
13    face unlawful and discriminatory barriers again.
14      23. Given the obvious and blatant nature of the barriers and violations
15    alleged herein, the plaintiff alleges, on information and belief, that there are
16    other violations and barriers on the site that relate to his disability. Plaintiff will
17    amend the complaint, to provide proper notice regarding the scope of this
18    lawsuit, once he conducts a site inspection. However, please be on notice that
19    the plaintiff seeks to have all barriers related to his disability remedied. See
20    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21    encounters one barrier at a site, he can sue to have all barriers that relate to his
22    disability removed regardless of whether he personally encountered them).
23
24    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26    Defendants.) (42 U.S.C. section 12101, et seq.)
27      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28    again herein, the allegations contained in all prior paragraphs of this


                                                4

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 5 of 7 Page ID #:5




 1    complaint.
 2      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 3    privileges, advantages, accommodations, facilities, goods and services of any
 4    place of public accommodation is offered on a full and equal basis by anyone
 5    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6    § 12182(a). Discrimination is defined, inter alia, as follows:
 7             a. A failure to make reasonable modifications in policies, practices,
 8                 or procedures, when such modifications are necessary to afford
 9                 goods,    services,    facilities,   privileges,    advantages,   or
10                 accommodations to individuals with disabilities, unless the
11                 accommodation would work a fundamental alteration of those
12                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13             b. A failure to remove architectural barriers where such removal is
14                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                 defined by reference to the ADA Standards.
16             c. A failure to make alterations in such a manner that, to the
17                 maximum extent feasible, the altered portions of the facility are
18                 readily accessible to and usable by individuals with disabilities,
19                 including individuals who use wheelchairs or to ensure that, to the
20                 maximum extent feasible, the path of travel to the altered area and
21                 the bathrooms, telephones, and drinking fountains serving the
22                 altered area, are readily accessible to and usable by individuals
23                 with disabilities. 42 U.S.C. § 12183(a)(2).
24      26. When a business provides parking for its customers, it must provide
25    accessible parking.
26      27. Here, the failure to provide accessible parking is a violation of the law.
27      28. When a business provides paths of travel, it must provide accessible
28    paths of travel.


                                              5

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 6 of 7 Page ID #:6




 1      29. Here, the failure to provide accessible paths of travel is a violation of the
 2    law.
 3      30. The Safe Harbor provisions of the 2010 Standards are not applicable
 4    here because the conditions challenged in this lawsuit do not comply with the
 5    1991 Standards.
 6      31. A public accommodation must maintain in operable working condition
 7    those features of its facilities and equipment that are required to be readily
 8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9      32. Here, the failure to ensure that the accessible facilities were available
10    and ready to be used by the plaintiff is a violation of the law.
11
12    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14    Code § 51-53.)
15      33. Plaintiff repleads and incorporates by reference, as if fully set forth
16    again herein, the allegations contained in all prior paragraphs of this
17    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18    that persons with disabilities are entitled to full and equal accommodations,
19    advantages, facilities, privileges, or services in all business establishment of
20    every kind whatsoever within the jurisdiction of the State of California. Cal.
21    Civ. Code §51(b).
22      34. The Unruh Act provides that a violation of the ADA is a violation of the
23    Unruh Act. Cal. Civ. Code, § 51(f).
24      35. Defendants’ acts and omissions, as herein alleged, have violated the
25    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26    rights to full and equal use of the accommodations, advantages, facilities,
27    privileges, or services offered.
28      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               6

      Complaint
     Case 2:19-cv-05200 Document 1 Filed 06/14/19 Page 7 of 7 Page ID #:7




 1    discomfort or embarrassment for the plaintiff, the defendants are also each
 2    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3    (c).)
 4
 5              PRAYER:
 6              Wherefore, Plaintiff prays that this Court award damages and provide
 7    relief as follows:
 8            1. For injunctive relief, compelling Defendants to comply with the
 9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10    plaintiff is not invoking section 55 of the California Civil Code and is not
11    seeking injunctive relief under the Disabled Persons Act at all.
12            2. Damages under the Unruh Civil Rights Act, which provides for actual
13    damages and a statutory minimum of $4,000 for each offense.
14            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17    Dated: June 13, 2019                 CENTER FOR DISABILITY ACCESS
18
19                                         By:
20
                                           ____________________________________
21
                                                  Russell Handy, Esq.
22                                                Attorney for plaintiff

23
24
25
26
27
28


                                                 7

      Complaint
